FERGUSON, Circuit Judge,
dissenting:
When he pled guilty to felony murder, as his lawyer advised him to do, Somphala-vanh Sophanthavong was seventeen years old. That guilty plea was neither knowing nor voluntary. Because the majority treats this juvenile defendant as' though he had the maturity of an adult in its evaluation of the voluntariness of his guilty plea, I dissent.
Somphalavanh’s guilty plea was not knowing or voluntary because he was denied effective assistance of counsel when (1) his trial lawyer misadvised him that he could be convicted of aggravated murder and face a sentence of thirty years; (2) his lawyer misadvised him that the Second Look statutes would apply to his sentence; and (3) he unknowingly stipulated .to a sentence greater than the presumptive sentence.
*7381. Aggravated murder
The majority writes that, under Oregon law, “an individual can be convicted of aggravated murder when he or she participated in a burglary or robbery that resulted in a criminal homicide that was committed in an effort to conceal the commission of a crime, even though the accused did not commit the homicide.” This is simply not true. In State v. Cohen, 42 Or.App. 297, 600 P.2d 892, 894 (1979), the Oregon Court of Appeals held that, in contrast to felony murder, “there is no vicarious liability for aggravated murder. Only the person who actually committed the homicide in.the furtherance of or in flight from the felony has committed aggravated murder. An indictment for aggravated murder, therefore, must allege that the defendant personally committed the homicide.”1
Additionally, the Oregon Uniform Crimi-' nal Jury Instructions covering “Aggravated Murder” at the time of Somphalavanh’s plea provides that “Oregon law provides that a person commits the crime of aggravated murder if that person intentionally causes the death of another human being under, or accompanied by, certain defined cireumstánces.” Or. St. Bar Comm, on Unif.Crim. Jury Instructions, Uniform Criminal Jury Instruction No. 1301, Oct. 1994 (emphasis added).
Somphalavanh did not’ personally kill Joan Borisch. The government acknowledges that Borisch was shot by another youth, “Tad.” Because he was not the shooter, Somphalavanh’ 'could not have been convicted of aggravated murder’ under Oregon law. In advising Somphala-vanh that he faced a possible conviction for aggravated murder, trial counsel did not merely fail “to predict accurately ... whether the evidence was legally sufficient to support a conviction for aggravated murder if the matter had gone to trial,” as the majority suggests. No competent lawyer could reasonably have concluded that Somphalavanh would have risked an aggravated murder conviction by going to trial.
2. Stipulation to an upward departure from the presumptive sentence
His trial lawyer also failed to explain to Somphalavanh that he was stipulating to a five-year upward departure from the presumptive sentence. The majority finds the lawyer’s failure excusable because, during the sentencing proceeding, the court mentioned that the 180-month sentence was an upward departure. This is irrelevant as to whether Somphalavanh’s lawyer was ineffective, since the sentencing proceeding took place after the guilty plea. As this, as the majority concedes, was the only notice Somphalavanh had that, he was agreeing to an extra five years in custody, the plea itself was uninformed.
The majority responds that Somphala-vanh knew he was facing an upward departure prior to being sentenced, at least, and that he should have “move[d] to set aside his plea after being informed he would receive a sentence that departed upward.” If the majority is suggesting that Sompha-lavanh’s lawyer should have so moved, it misses the point: there is no allegation that the lawyer did not realize that Som-phalavanh was stipulating to an upward *739departure, only that he did not share that information with his client. Alternatively, if the majority meant to suggest that Som-phalavanh himself should personally have made such a motion, it also erred. 'It would be unrealistic, to put it mildly,' to expect that a juvenile defendant would know that it is possible for a court to set aside a plea, let alone to expect him to make a motion so requesting. See In re Gault, 387 U.S. 1, 39 n. 65, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967) (“The most informal and well-intentioned of judicial proceedings are technical; few adults without legal training can influence- or even understand them; certainly children cannot.”)'
3. The Second Look statute
Somphalavanh contends that his lawyer had told him that he would be eligible for Second Look, a state procedure under which juvenile defendants may petition for a sentence reduction after serving half of their sentence. He further contends that he would have gone to trial had he been properly advised by his lawyer. The state post-conviction court found this testimony not credible. Instead, it credited the trial lawyer’s testimony that the lawyer had not told Somphalavanh that he would be eligible for Second Look, but rather had said that it was unclear at the time whether Somphalavanh would be eligible. The majority finds no reason to rebut the presumption that the state court’s credibility determinations- on these matters were correct.
In so finding, the majority makes a fundamental mistake. The state post-conviction court never had any sort of trial or evidentiary hearing in order to make these critical credibility determinations. The state court held that one side was credible and the other side was not credible based solely on affidavits and deposition statements. It had no opportunity to confront the witnesses as they gave their testimony.
Moreover, evidence exists to support Sdmphalavanh’s contention that he would have gone to trial if properly advised. At the time Somphalávanh’s plea was entered, his- trial lawyer said that Somphalavanh “wanted the Court to know in his mind this was really the only choice because of the potential consequences and risks that were involved if he were to take the matter to trial. He feels in some ways that diminishes the voluntariness because there weren’t that many options available.” Som-phalavanh’s guilty plea was based on the erroneous advice -received from his lawyer regarding those “potential consequences and risks.” See Parke v. Raley, 506 U.S. 20, 29, 113 S.Ct. 517, 121 L.Ed.2d 391 (1992) (“The standard- ... remains whether’the plea represents -a voluntary and intelligent' choice among 'the alternative courses of action open to the defendant.”) Had Somphalavanh correctly understood the potential consequences of the options before him, there is reason to believe that his decision would have been different.
4. Juvenile waiver of rights
•' The same circumstances which present no constitutional violation for an adult defendant may violate the constitutional rights of a juvenile. Regardless of whether the advice of Somphalávanh’s trial counsel would have been adequate if given to an adult in his situation, the advice given to Somphalavanh, then a juvenile of diminished maturity, was ineffective and rendered his guilty plea uninformed and involuntary.
The record suggests that Somphalavanh is of above-average intelligence: he earned a B + average in his freshman year of high school, for instance. However, in the case of juveniles, intelligence and maturity are distinct factors, and it is critical to under*740stand where an adolescent criminal defendant is on a developmental level. Marty Beyer, Immaturity, Culpability & Competence in Juveniles: A Study of 17 Cases, Crim. Just., Summer 2000, at 27; Youth in the Criminal Justice System: Guidelines for Policymakers and Practitioners 2001 A.B.A.Crim. Just. Sec. 7, 39-40.
Clinical psychologist Orin Bolstad, who examined Somphalavanh, said that Som-phalavanh “has a fair amount of immaturity” and. commented that “he’s a youngster who was delayed in his development, and he’s a youngster that is catching up.” Dr. Bolstad attributed much of that developmental delay to the fact that Somphala-vanh had to try to learn three languages prior to the age of five as well as to the fact that,, in early childhood, Somphalavanh was sick with malaria for a very long period of time, delaying his walking and other age-apprópriate social, interactions. Dr. Bolstad also said that Somphalavanh’s adjustment difficulties most likely occurred through much of his life.2 At the time of his plea, Somphalavanh was significantly less mature than typical adolescents of similar age and intelligence.
The U.S. Supreme Court has long held that when a juvenile defendant waives constitutional rights, the child’s diminished capacity due to age must be taken into account in determining whether the waiver was valid.3 In Haley v. Ohio, 332 U.S. 596, 599, 68 S.Ct. 302, 92 L.Ed. 224 (1948), for instance, the Court said that “when, as here, a mere child — an easy victim of the law — is before us, special care in scrutinizing the record must be used. Age 15 is a tender and difficult age for a boy of any race. He cannot be judged by the more exacting standards of maturity.” The point was made even more firmly in Gallegos v. Colorado, 870 U.S. 49, 54, 82 S.Ct. 1209, 8 L.Ed.2d 325 (1962):
The-prosecution says that the youth and immaturity of the petitioner ... are irrelevant- But if we took that position, it would, with all deference, be in callous disregard of this boy’s constitutional rights. He cannot be compared .with an adult in full possession of his -senses and knowledge of = the consequences of his admissions. He would have no way of knowing what the consequences of his confession were without advice as to his rights..
Both of these statements were made with regard to custodial interrogations of a juvenile by police; here, the context is a guilty plea. However, there is no meaningful difference: both situations involve juvenile waiver of constitutional rights through an admission to government authorities. In both contexts, the importance of the presence of competent legal counsel is heightened where the individual making the admission or plea is a juvenile. Although a court itself has a duty to inquire personally into the voluntary and knowledgeable nature of a guilty plea by a criminal defendant, the “primary burden of explaining the implications of a guilty plea to-a youth should be on the defense attorney, who should be trained in communicating' effectively with youthful clients.” Youth in the Criminal Justice System at 18. The adequacy of counsel cannot be *741measured without taking into account the diminished maturity of the child.
Modern developmental psychology indicates that, relative to adults, adolescents as a group make “decisions as defendants in the legal process [which] reflect cognitive and psychological immaturity.” Elizabeth S. Scott & Thomas Grisso, The Evolution of Adolescence: A Developmental Perspective on Juvenile Justice Reform, 88 J.Crim. L. & Criminology -137, 139 (1997). For example, “adolescents us'e information less effectively, and tend to exhibit less independent thinking in their decision making, than adults.” Kim Taylor-Thompson, States of Mind/States of Development, 14 Stan. L. & Pol’y Rev. 143; 153 (2003). Adolescents are also less capable than adults of “generating] alternative possibilities” when faced with a decision. Marty Beyer, Recognizing the Child in the Delinquent, Ky. Child. Rts. J., Summer 1999, at 17. Because of this immaturity, juveniles’ ability to participate in various activities (such as operating automobiles or serving on a jury) or to make decisions for themselves (regarding matters such as marriage or undergoing medical procedures) are restricted by law. See Stanford v. Kentucky, 492 U.S. 361, 395, 109 S.Ct. 2969, 106 L.Ed.2d 306 (1989) (“minors, are treated differently from adults in our laws, which reflects the simple truth derived from communal experience that juveniles as a class have not the level of maturation and responsibility that we presume in adults and consider desirable for full participation in the rights and duties of modern life”) (Brennan, J., dissenting).
Because of juveniles’ “inability to make critical decisions in an informed; mature manner” (in conjunction with their “peculiar vulnerability” and “the importance of the parental role in child rearing”), the Supreme Court has held that constitutional principles should not be applied to juveniles in exactly the same manner , they are applied to adults. Bellotti v. Baird, 443 U.S. 622, 634, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979). In this case, the state post-conviction courts, as well as the majority, erred because they took no account of the fact that Somphalavanh was a seventeen-year-old boy of - diminished maturity when he pled guilty to felony murder. I respectfully dissent.

. State v. Cohen, 289 Or. 525, 614 P.2d 1156 (1980), reversed the Oregon Court of Appeals and held that the wording of the defendant's indictment was sufficient to serve’ notice that the State intended to prove that-he personally had committed the alleged homicide. However, in that decision, the Oregon Supreme Court specifically agreed with the Court of Appeals that aggravated felony murder "requires that the defendant personally commit the homicide.” Id. at 1158.


. Dr. Bolstad testified that these adjustment difficulties had led Somphalavanh to carry a considerable amount of anxiety and some degree of depression.


. “Under' the Supreme Court's due process jurisprudence, a criminal defendant’s age has long been a relevant factor in determining whether a ... waiver of a constitutional right was voluntary.’’ Alvarado v. Hickman, 316 F.3d 841, 848 (9th Cir.2003) (holding that a state court erred in failing to take the petitioner’s juvenile status into account in analyzing whether petitioner was in custody for Miranda purposes).